Name: Commission Implementing Decision (EU) 2018/1479 of 3 October 2018 postponing the expiry date of approval of sulfuryl fluoride for use in biocidal products of product-type 8 (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: wood industry;  chemistry;  marketing
 Date Published: 2018-10-04

 4.10.2018 EN Official Journal of the European Union L 249/16 COMMISSION IMPLEMENTING DECISION (EU) 2018/1479 of 3 October 2018 postponing the expiry date of approval of sulfuryl fluoride for use in biocidal products of product-type 8 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 528/2012 of the European Parliament and of the Council of 22 May 2012 concerning the making available on the market and use of biocidal products (1), and in particular Article 14(5) thereof, After consulting the Standing Committee on Biocidal Products, Whereas: (1) The active substance sulfuryl fluoride was included into Annex I to Directive 98/8/EC of the European Parliament and of the Council (2) for use in biocidal products of product-type 8, and pursuant to Article 86 of Regulation (EU) No 528/2012 is therefore considered approved under that Regulation subject to the specifications and conditions set out in Annex I to that Directive. (2) The approval of sulfuryl fluoride for use in biocidal products of product-type 8 will expire on 31 December 2018. In accordance with Article 13(1) of Regulation (EU) No 528/2012, an application has been submitted for the renewal of the approval of this active substance on 28 June 2017. (3) The evaluating competent authority of Sweden has informed the Commission services on 14 February 2018 on its decision pursuant to Article 14(2) of Regulation (EU) No 528/2012 that a full evaluation will have to be performed. A 365-day period is allowed to perform a full evaluation pursuant to Article 8(1) of that Regulation. During the evaluation, the evaluating competent authority may, as appropriate, request the applicant to provide sufficient data to carry out the evaluation, in accordance with Article 8(2) of that Regulation. In such case, the 365-day period is suspended for a period that may not exceed 180 days in total unless it is justified by the nature of the data requested or by exceptional circumstances. (4) Within 270 days of receipt of a recommendation from the evaluating competent authority, the European Chemicals Agency (the Agency) is to prepare and submit to the Commission an opinion on renewal of the approval of the active substance in accordance with Article 14(3) of Regulation (EU) No 528/2012. (5) Consequently, for reasons beyond the control of the applicant, the approval of sulfuryl fluoride for use in biocidal products of product-type 8 is likely to expire before a decision has been taken on its renewal. It is therefore appropriate to postpone the expiry date of approval of sulfuryl fluoride for use in biocidal products of product-type 8 for a period of time sufficient to enable the examination of the application. Considering the periods of time allowed for the evaluation by the evaluating competent authority and for the preparation and submission of the opinion by the Agency, it is appropriate to postpone the expiry date of approval to 30 June 2021. (6) Except for the expiry date of the approval, sulfuryl fluoride should remain approved for use in biocidal products of product-type 8 subject to the specifications and conditions set out in Annex I to Directive 98/8/EC, HAS ADOPTED THIS DECISION: Article 1 The expiry date of approval of sulfuryl fluoride for use in biocidal products of product-type 8 is postponed to 30 June 2021. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 3 October 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 167, 27.6.2012, p. 1. (2) Directive 98/8/EC of the European Parliament and of the Council of 16 February 1998 concerning the placing of biocidal products on the market (OJ L 123, 24.4.1998, p. 1).